DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art discloses some of the claimed invention such as Watanabe et al. disclosing a rotor shaft with an oil path 36a, radial oil paths 32f, and weir portions 32d, 32e, 64 (see figure 2), the prior art of record do not sufficiently disclose the combination of features including an inner peripheral portion surrounded by an inner peripheral surface of the tubular shape, a radial oil path that has an opening that opens in the inner peripheral surface and that extends along a radial direction, an annular weir disposed on the first axial side with respect to the opening and disposed so as to project radially inward from the inner peripheral surface and extend in a circumferential direction along the inner peripheral surface, and an axial communication path; the oil supply path supplies oil to a portion of the inner peripheral portion on the second axial side with respect to the weir; the lubrication oil path is disposed on the first axial side with respect to the weir; and the axial communication path is provided in the inner peripheral surface or the weir to communicate between a portion of the inner peripheral portion on the first axial side with respect to the weir and the portion of the inner peripheral portion on the second axial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834